Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/608669 application originally filed May 30, 2017.
Amended claims 1-20, filed January 22, 2021, are pending and have been fully considered. Claims 11-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minto (US 2014/0123624) in view of Watkins et al. (US 2015/0298024) hereinafter “Watkins”.
Regarding Claims 1-10
	Minto discloses in paragraph 0006, a gas turbine system includes a turbine combustor configured to combust a fuel and an oxidant at a target equivalence ratio in the presence of an exhaust diluent to produce combustion products; an oxidant path configured to deliver the oxidant to the turbine combustor at an oxidant flow rate; and a fuel path configured to deliver 
	Minto disclose in paragraph 0071, the fuel analysis system may include one or more analysis features capable of separating, detecting, and/or analyzing such components. For example, the fuel analysis system may include any one or a combination of a gas chromatograph, an infrared spectrometer, an ultraviolet/visible spectrometer, a fluorimeter, a mass spectrometer, a nuclear magnetic resonance (NMR) spectrometer, an electron spin resonance (ESR) spectrometer, an atomic absorption unit, or the like.
	Minto discloses in paragraph 0072, the fuel analysis system 270 may be suitably positioned at any point along the fuel supply path.
	Minto discloses in paragraph 0022, the turbine system is configured to provide various services, such as electrical power, mechanical power and fluids.
Minto discloses in paragraph 0055, the EG supply system 78 may route the extracted exhaust gas 42 directly or indirectly to the hydrocarbon production system 12 and/or other systems 84 for use in various processes, such as enhanced oil recovery, carbon sequestration, storage, or transport to an offsite location.
Minto discloses in paragraph 0028, the target systems may include the EOR system 18 and/or other systems, such as a pipeline 86, a storage tank 88 (receiving day tank), or a carbon sequestration system 90. The EG extraction system 80 may include one or more conduits, valves, controls, and flow separations, which facilitate isolation of the exhaust gas 42 from the oxidant 68, the fuel 70, and other contaminants, while also controlling the temperature, pressure, and flow rate of the extracted exhaust gas 42. The EG treatment system 82 may include one or more heat exchangers (e.g., heat recovery units such as heat recovery steam generators, condensers, 
	It is to be noted, Minto discloses the claimed system, including a fuel processing system but fails to specifically teach the claimed processing system disposed upstream of the gas turbine system and fluidly coupled to deliver fuel to power the gas turbine system and distilling the batch of fuel, as presently claimed in claims 1 and 4-7 of the present invention..
	However, it is known in the art to use a distillation unit in processing fuel in a gas turbine system, as taught by Watkins.  Watkins discloses in the abstract, a multi-effect distillation system via a gas turbine system.  Watkins discloses in paragraph 0019, a turbine engine 10 with an intercooler 12. The turbine engine 10 includes a compressor first stage 14 and compressor second stage 15, a combustor 16 (e.g. combustion chamber 16), a turbine first stage 17 and a turbine second stage 18, and a load 20 (e.g., driven device), among other components set forth below. The combustor 16 includes a fuel nozzle 22 which routes fuel 24 (e.g., gaseous or liquid fuel), such as natural gas, syngas, or petroleum distillates, into the combustor 16. In certain embodiments, the gas turbine engine 10 may include multiple combustors 16, each with one or more fuel nozzles 22, which is located upstream from the gas turbine system.  Watkins discloses in paragraph 0032, the distillate steam 60 generated in the bulb enclosure 62 of the last-effect vessel 54 is exported to a condenser 70. In some embodiments, the condenser 70 may include an air-ejector for maintaining vacuum in the condenser 70 while urging the 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the distillation system, compressors and condensers for receiving the distilled fuel of Watkins to the gas turbine system of Minto. The motivation to do so is to use a distillation system that aids in decreasing the consumption of medium pressure steam to enhance the over-all efficiency of a gas turbine combined cycle and system.
	It is to be noted, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Turning now to the claims, independent claim 1 recites, inter alia, a system that includes a gas turbine system and "a small batch fuel processing system fluidly coupled to deliver distilled fuel to the combustor to power the gas turbine system and configured to batch process the fuel ... into a distilled batch of fuel" Emphasis added. As noted by the Examiner, Minto does not teach or suggest any type of small batch fuel processing system that distills a batch of fuel. Watkins does not obviate the deficiencies of Minto. Watkins does not teach or suggest a small batch fuel processing system that 1) batch processes the fuel and 2) is fluidly coupled to deliver distilled fuel to the combustor. First, Watkins is completely silent as to distilling fuel that is used to power the gas turbine system. A thorough reading of Watkins shows that Watkins never teaches or suggests distilling fuel, and more specifically, distilling fuel to power the gas turbine system. Second, Watkins is completely silent as to fluidly coupling the small batch fuel processing system to deliver distilled fuel to the combustor. Indeed, there is no mention of distilled fuel being deliver into the combustor, and more particularly, to fluidly coupling the small batch fuel processing system to provide distilled fuel to the 
Applicants arguments are not deemed persuasive. First, applicant may be their own lexicographer, however, applicants defines "a small batch fuel processing system" in paragraph 0026 of the current specification: "the small batch fuel processing system 50 may include a processor 52 and a memory device 54. The processor 52 and memory device 54 may be part of the controller 38, or may be separate from the controller 38. Moreover, the processor 52 may include multiple microprocessors, one or more "general-purpose" microprocessors, one or more special-purpose microprocessors, and/or one or more application specific integrated circuits (ASICS), or some combination thereof. For example, the processor 52 may include one or more reduced instruction set (RISC) processors. The controller 38 may include the memory device 54 that may store information such as control software, look up tables, configuration data, etc.", wherein the processor and memory device control the batching of the fuel. Second, Minto modified by Watkins both met this limitation of a "small batch fuel processing system" by discloses a processor and memory device that is used to control the system of the stream (see paragraphs 0038, 0082 and 0085 of Minto and paragraph 0036 and Figure 3 of Watkins), wherein Watkins further discloses that the "small batch processing system" and "distiller (multi-distillation system) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/
Primary Examiner, Art Unit 1771